Title: From Thomas Jefferson to Anthony Garvey, 14 July 1785
From: Jefferson, Thomas
To: Garvey, Anthony



Sir
Paris July 14. 1785.

Your kind offers of service have encouraged me to trouble you with an enquiry whether a pair of Norman horses can be readily bought at or near Rouen, black, four feet eight or nine inches high French measure, between five and six years old, geldings, handsome, and ready broke to the carriage, and what such a pair would probably cost there? Your information on this subject will be  obliging. Before this reaches you I am in hopes Doctr. Franklin will have arrived at Rouen. I shall be anxious to hear how the motion of the litter has agreed with him, and how he stands the journey. Whenever you see Mr. Holker will you have the goodness to present to him my respects?
I have the honour to be with much regard Sir Your most obedient humble servt.,

Th: Jefferson

